Case 8:19-cv-02343-KKM-CPT Document 28 Filed 01/25/21 Page 1 of 3 PageID 148




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ANTOINETTE RENNE JERNIGAN
and ELLA MAE ROGERS.,

       Plaintiffs,

v.                                                    Case No: 8:19-cv-2343-KKM-CPT

DANIEL ALLEN CRAWFORD and
COLE BRENDAN CRAWFORD,

       Defendants.
                                             /
                                         ORDER
       The plaintiffs filed a “Motion to Permit Medical Bill Summary,” which seeks

pretrial permission to admit into evidence “a summary of medical bills” under Federal

Rule of Evidence 1006 (Doc. 22). Essentially, the plaintiffs request the Court enter a

pretrial ruling allowing them to enter a summary exhibit into evidence at trial. (Doc. 22,

p. 2). The plaintiffs represent that defendants have not indicated their position on this

motion. (Doc. 22, p. 3).

       The plaintiffs’ motion is denied without prejudice as premature. If this case

proceeds to trial (currently scheduled for the June 2021 trial term), the parties may file

their motions in limine closer in time to the final pretrial conference. After those motions

become ripe, the Court will then consider whether to rule on them before trial or wait

for the benefit of full development of the predicate facts for admission into evidence.
Case 8:19-cv-02343-KKM-CPT Document 28 Filed 01/25/21 Page 2 of 3 PageID 149




See Roberts v. Charter Nat’l Life Ins. Co., 105 F.R.D. 492, 493 (S.D. Fla. 1985) (denying

without prejudice motion in limine seeking pretrial ruling on admissibility of evidence at

trial); Robinson v. Linde Lift Truck, No. 8:01-CV-281-T-23MAP, 2003 WL 25686836, at

*1 (M.D. Fla. June 12, 2003) (Merryday, J.) (same). The parties are, of course, free to

enter into stipulations ahead of trial. But the Court will not adjudicate motions in limine

filed months before the scheduled trial.

       The Court reminds the parties to strictly follow the Local Rules1 and all Court

orders. The plaintiffs failed to follow Local Rule 3.01(g)—although counsel attempted

to confer with opposing counsel, the plaintiffs failed to fulfill their continuing duty to

supplement their motion and advise the Court on the defendants’ position. Similarly,

the defendants failed to follow Local Rule 3.01(b) because they never responded to the

plaintiffs’ motion within fourteen days, even though expressly directed to do so by the

Court. (Doc. 24). Future failures to strictly follow the Local Rules and Court orders may

result in motions being stricken or being deemed unopposed.

       The plaintiffs’ “Motion to Permit Medical Bill Summary” (Doc. 22) is DENIED

WITHOUT PREJUDICE as premature. The parties may file motions in limine at a

date closer in time to the pretrial conference.




1
 On February 1, 2021, revisions to the Middle District of Florida’s Local Rules will take effect. See
Local Rules, https://www.flmd.uscourts.gov/local-rules (last visited Jan 21, 2021).


                                                 2
Case 8:19-cv-02343-KKM-CPT Document 28 Filed 01/25/21 Page 3 of 3 PageID 150




      ORDERED in Tampa, Florida, on January 25, 2021.




                                     3
